DETAILED ACTION
An amendment was received and entered on 12/4/2020.
Claims 37 and 38 were canceled and claim 52 was added.
Claims 19, 20, 24, 26-29, 31-36, and 39-52 are pending and under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/19/2020 has been entered.
Claims 21-23, 25 and 30 were canceled and claims 50 and 51 were added.
Claims 19, 20, 24, 26-29, and 31-51 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Group

Claims 50 and 51 stand rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.
Applicant asserts that all the sequences of claims 50 and 51 are sequence-specific single-stranded (SSSS) oligonucleotides (oligos), so they share the same structural feature. Since they are used for preparing a construct to identify specific target sequences, their common use flows from the substantial structural feature.  This is unpersuasive because constructs i-vii of claims 50 and 51 each have different nucleic acid sequences that target different fusion mRNAs, and therefore each the constructs share no common use that flows from a shared structure since each construct binds to a different target. The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Moeller et al (WO 2011 /117353, of record).
e.g.
page 8, lines 6-13 and page 29, lines 22-27. The length of the linking moiety may be
adjusted according to the distance between the sites to which the oligonucleotides are
intended to bind. If the binding sites are separated by 20 nucleotides, then the linking
moiety may have a length between 10 and 70 angstrom based on the distance between
nucleotides in a linear nucleic acid. See page 28, lines 16-22). The linking moiety may be a polymeric linking moiety such as polyethylene glycol (page 27, line 26).  The target nucleic acid may be a viral nucleic acid (page 3, lines 14 and 15). Thus Moeller anticipated the claim.
Furthermore, in one example, Moeller taught a divalent oligonucleotide targeted to two non-contiguous target sites in HCV RNA where the two oligonucleotides were connected by a linker such as a PEG linker. See page 31 and 32 which disclose the construct 3’- GCTGTGAGGT-------AGTGAGG-5', where “-------“ can represent a PEG linker. This construct has all of the structural limitations of the instant claim, and the functional limitations of the claim (e.g. regarding binding specificity) are considered to be inherent in a method of its use against HCV RNA (page 29, lines 22-27).  Please note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 24, 26-29, 31-36, and 39-49 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collins (US 5736327, of record) and Calabretta et al (WO 92/22303, of record). 
Collins taught methods of designing discontinuous probes that bind tightly a nucleic acid target.  The probes were intended for use in diagnostics or as antisense therapeutics. See abstract, and column 1, lines 9-13. A schematic example of such a probe is in Fig. 6, reproduced below.

    PNG
    media_image1.png
    261
    479
    media_image1.png
    Greyscale

This probe comprises three regions of 9 nucleotides each that are complementary to separate regions of a target nucleic acid and are separated from each other by two triethyleneglycol spacers.  Collins also exemplified a variety of discontinuous DNA probes with targeting segments of various lengths (from 7-13 nucleotides) directed at a 37mer region of HIV R1RE.  The complementary segments were separated by triethyleneglycol spacers, and so meet the limitations of claim 27 with regard to length. See Fig. 7 and Example 4 at column 18, lines 20-49. The two bottom examples in Fig. 7 had targeting regions of 10, 11, and 10 nucleotides, and 10, 11, and 12 nucleotides, respectively. The compounds of Collins can be formulated in a pharmaceutically acceptable excipient.  See column 14, lines 25-35.
Collins taught that one could screen a target region of interest for a series of oligonucleotides that provided adequate binding and then join two or more of those oligonucleotides with a linker(s).  See e.g. column 11, line 39 to column 13, line 51.  See also Figures 2A-C, 6 and 7, and Examples 2-4. Collins also taught that the resulting compounds could be used as antisense therapeutics (column 1, lines 3-13). 

Calabretta taught antisense oligonucleotides complementary to the breakpoint junction of a bcr-abl fusion oncogene and its mRNA.  The oligonucleotides are intended to hybridize specifically to the bcr-abl breakpoint junction.  See abstract. The nucleotide sequence of the region of the bcr-abl mRNA transcript surrounding the bcr-abl translocation junction is determined. An about 13-mer to about 26-mer antisense oligonucleotide is then prepared having a nucleotide sequence complementary to a target sequence of the bcr-abl mRNA transcript. The oligonucleotides may be used to treat Ph1-positive leukemia such as chronic myelogenous leukemia. See claims 1-22. An effective amount of the antisense oligonucleotide is administered to the afflicted individual or to cells harvested therefrom. See page 7, line 25 to page 8, line 3. The oligonucleotides may also be used as hybridization probes to identify a patient to be treated who possesses a hybrid bcr-abl gene.  See paragraph bridging pages 17 and 18.
Calabretta did not teach probes comprising regions of complementarity to a target nucleic acid that were separated by a linking moiety that was not complementary to a sequence of the target nucleic acid located between the target regions recognized by the probe sequences.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of Collins to identify probes and antisense oligonucleotides for hybridization to bcr-abl fusion breakpoints in DNA and mRNA for prima facie obvious.
With regard to claim 24, please note that the constructs of Collins targeted discontinuous sequences that were separated from each other by from 1-6 nucleotides in the target sequence.  Accordingly, it would have been obvious to have targeted 
With regard to claim 26, please note that Collins exemplified constructs targeting three separate regions of a target nucleic acid. Thus it would have been obvious to have interrupted a sequence derived from Calabretta’s suggestion to target the fusion junction with two linkers because Collins showed that this enhanced oligonucleotide activity (Fig. 7).   
Claim 31 further limits claim 19 only by indicating that the modified poly(meth)acrylate embodiment recited in claim 19 comprises one or both of two recited species.  It does not require that the method of claim 19 must use a modified poly(meth)acrylate linker.  That is, it does not exclude the ethyleneglycol backbone linker embodiment recited in claim 19 and taught by Collins. 
	In one embodiment, claim 33 is drawn to individual oligonucleotides consisting of differently modified nucleotides that can be a “combination of two or more natural nucleotides”.  This is considered to embrace any oligonucleotide having more than one different nucleobase. Please note also that Collins taught the use of nucleotides have a variety of modifications such as 2’-O-methyl or 2’-halo (see column 5, lines 1-10). 
Thus the invention as a whole was prima facie obvious.

Claims 19, 20, 24, 26-29, 31-36, and 39-51 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collins (US 5736327, of record) and Seligmann et al (US 20140120540). 


    PNG
    media_image1.png
    261
    479
    media_image1.png
    Greyscale

This probe comprises three regions of 9 nucleotides each that are complementary to separate regions of a target nucleic acid and are separated from each other by two triethyleneglycol spacers.  Collins also exemplified a variety of discontinuous DNA probes with targeting segments of various lengths (from 7-13 nucleotides) directed at a 37mer region of HIV R1RE.  The complementary segments were separated by triethyleneglycol spacers, and so address the limitations of claim 27 with regard to length. See Fig. 7 and Example 4 at column 18, lines 20-49. The two bottom examples in Fig. 7 had targeting regions of 10, 11, and 10 nucleotides, and 10, 11, and 12 nucleotides, respectively. The compounds of Collins can be formulated in a pharmaceutically acceptable excipient.  See column 14, lines 25-35.
Collins taught that one could screen a target region of interest for a series of oligonucleotides that provided adequate binding and then join two or more of those 
Collins did not teach a discontinuous oligomer comprising oligonucleotides directed to a fusion transcript where at least two of the oligonucleotides targeted a sequence of a different fusion partner, or an oligomer comprising instant SEQ ID NOS: 8 and 9. 
Seligmann taught probes for detecting various bcr-abl fusion transcripts where the probes traversed the fusion junction point.  See abstract. One probe was SEQ ID NO: 139 (see paragraph 135-136 and Table 4 on page 20) one version of which is shown below aligned with instant SEQ ID NOS: 8 and 9.
SEQ ID NO: 139        GATGCTACTGGCCGCTGAAGGGCTTCTTCCTTATTGATGGTCAGCGGAAT
                      |||||||||||||||||        |||||||||||||||||
SEQ ID NOS: 9 and 8   GATGCTACTGGCCGCTG        CTTCCTTATTGATGGTC

It would have been obvious to one of ordinary skill in the art at the time of the invention to have introduced a linker, as taught by Collins into the fusion probes taught by Seligmann. Doing so would have been no more than the application of a known technique (the method of Collins) to a known product ready for improvement (the oligomer probe of Seligmann) to yield predictable results.  One would have had a reasonable expectation of success because Seligmann taught that one of skill in the art can identify conditions sufficient for a fusion probe to specifically hybridize to a gene fusion, such as a gene fusion present in a sample from a subject and provided guidance as to how to do so (see paragraphs 69-70), and because Collins had shown that the method of selecting discontinuous probes could be used to improve hybridization prima facie obvious.
With regard to claim 26, please note that Collins exemplified constructs targeting three separate regions of a target nucleic acid. Thus it would have been obvious to have interrupted a sequence Seligmann with two linkers because Collins showed that this enhanced oligonucleotide activity (Fig. 7).   
Claim 31 further limits claim 19 only by indicating that the modified poly(meth)acrylate embodiment recited in claim 19 comprises one or both of two recited species.  It does not require that the method of claim 19 must use a modified poly(meth)acrylate linker.  That is, it does not exclude the ethyleneglycol backbone linker embodiment recited in claim 19 and taught by Collins. 
	In one embodiment, claim 33 is drawn to individual oligonucleotides consisting of differently modified nucleotides that can be a “combination of two or more natural nucleotides”.  This is considered to embrace any oligonucleotide having more than one 
Thus the invention as a whole was prima facie obvious.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collins (US 5736327, of record) and someone who taught a probe against a viral sequence.

Response to Arguments
Applicant's arguments and the Declaration of Dr. Nemethova, filed 6/19/2020, have been fully considered but they are not persuasive.
Applicant addresses the obviousness rejections at pages 12-18 of the response. At pages 13 and 14 of the response and part D sections a-b of the Declaration, Applicant engages in piecemeal analysis of the references, noting that none of the references teaches all of the claim limitations. In fact, the elements that Applicant asserts are not taught by Collins are taught by the secondary reference (Calabretta or Seligmann), and vice versa. Most specifically, Applicant asserts that Calabretta does not teach or suggest a construct that binds "at least two target sequences each localized on a nucleic acid of a different fusion partner," and that "binds specifically to a target nucleic acid that encodes a fusion protein” (response at page 13, see also Declaration at part C, sections e and f).  A similar assertion is made regarding Seligmann (Response at page 17). This is unpersuasive because Calabretta and Seligman clearly taught constructs that binds both BCR and ABL sequences of a fusion 
 At page 14 of the response and section C of the Declaration Applicant argues that the claimed method provides unexpected results that would overcome a prima facie case of obviousness. Essentially, Applicant argues that the constructs of the invention which comprise probe regions complementary to different members of a fusion mRNA (i.e. complementary to sequences on either side of a fusion junction), where the probes are joined by the recited linking moiety, have the unexpected characteristic of binding specifically to the target fusion mRNA and not to other targets such as sequences that comprise one fusion member but lack the other.  Support for this argument is presented in Experiments 1 and 2 of the Declaration of Dr. Nemethova. Applicant and Declarant assert that these results are surprising and unexpected.  If one accepts the proposition that the results are in fact surprising and unexpected, then the results of the Declaration would be insufficient to overcome the prima facie case of obviousness because they rely on only a single construct and are not commensurate in scope with the claims which are not limited to that construct but embrace an extremely broad array of constructs.  MPEP 716.02(d) makes clear that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In this case, it is not clear that the result provided by a single construct would convey across the breadth of the genus of constructs embraced by the claims (i.e. 
Applicant’s arguments and the Declaration are also unpersuasive because the Declaration does not make a comparison to the closest prior art (i.e. the probe of Seligmann).  Applicant states that this was not considered necessary because Seligmann “already described that such a probe binds non-specifically to both the native BCR and ABL1 nucleic acid sequences as well as the target fusion BCR-ABL1 nucleic acid sequence” relying for support on Seligman at Figs. 2 and 3 and specification paragraphs 10 and 11. However, it is noted that Figs. 2 and 3 are cartoons and do not appear to represent experimental results. Moreover, paragraphs 10 and 11 provide no information regarding whether or not the binding of the composite probe would have been specific under the conditions of the experiment set forth in the declaration.  MPEP 716.02(e) indicates that an affidavit or declaration under 37 CFR 1.132 must compare prima facie case of obviousness. This is important in this case because, if it turns out that the probe of Seligman behaves in the same way as the claimed construct with regard to binding specificity, then the results would be insufficient to overcome the rejection because the presence of the linker would provide no activity that was not inherently present in the probe of Seligman. Accordingly, Applicant’s and Declarant’s arguments based on unexpected results are insufficient to overcome the prima facie case of obviousness.
At page 15 of the response, and part D, sections g and I of the Declaration, the argument is made that the work of Collins is unrelated to the claimed method, and that Collins is only concerned with preparing probes that bind with the highest affinity to a target nucleic acid.  Essentially, Applicant appears to argue that one following the teachings of Collins would not have modified the oligonucleotide of Seligmann because “a person having ordinary skill in the art would have chosen oligos with the highest melting temperature (Tm) to target the BCR-ABL1 nucleic acid because the higher the Tm the stronger the duplex formed by the oligo and the target nucleic acid sequence” (Response at page 15). Declarant calculated melting temperatures “of all potentially applicable 17mers (17 nt oligomers) targeted against the BCR-ABL1 fusion RNA within 200 nt from the breakpoint site”, and found that the highest TM oligos targeted sequences on the same side (ABL1) of the breakpoint.  Declarant argues that one following the teachings of Collins would have used these oligomers in the construction of a discontinuous probe as applied to the target region of Seligmann, and so would have arrived at a construct that would non-specifically bind to both the native ABL1 and fusion BCR-ABL1 mRNAs. This is unpersuasive because one of ordinary skill following M of 17mers within a given segment of a target mRNA would not necessarily address this issue since the secondary structures can involve interactions between sequences separated by more than 17 nucleotides. Please note that Collins did not suggest using calculated TMs to identify candidate probes, but instead suggested selection of probes by actual hybridization analysis against the target mRNA.  It is noted that this probe selection step is unnecessary when combining the references, because Seligmann has already selected a candidate probe (SEQ ID NO: 139), and because Collins had demonstrated that one could improve the performance of a given probe by making a discontinuous analog of it, as discussed in the rejection.  Accordingly, it would have been obvious to modify the existing probe of Seligmann by making it discontinuous as shown by Collins with the reasonable expectation of improving its performance.
Therefore the rejections are maintained.

Request for Contact
	At page 19 of the response, Applicant requested that the Examiner contact Applicant prior to issuing an Office Action if any issues remained that would prevent allowance of the application. This request was attached to an amendment which must be acted on by the Office in a timely fashion.  In the future, Applicant is invited to contact the Examiner or his supervisor directly to arrange any interviews prior to the submission of amendments, so that any remaining issues can be discussed in a timely fashion.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video 

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635